Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application has been amended as follows: the following paragraphs, i.e., [001] - [006] replace those originally filed in the Specification of the application on September 26, 2019.
-- [001]  U.S. Patent Application No. [[___]] 16/583,794, filed September 26, 2019, now U.S. Patent No. 10,928,864, entitled “Synchronized Dual Shaft Expandable Hinge” by inventors Anthony J. Sanchez, John Trevor Morrison, and George Tzeng, 
-- [002]   U.S. Patent Application No. [[_____]] 16/583,800, filed September 26, 2019, entitled “Synchronized Dual Shaft Expandable Hinge” by inventors Anthony J. Sanchez, John Trevor Morrison, and George Tzeng, 

 16/583,816, filed September 26, 2019, entitled “Belt Synchronized Expandable Dual Axle Hinge” by inventors James H. Hallar and John Trevor Morrison, 
	-- [004]  U.S. Patent Application No. [[___]] 16/583,828, filed September 26, 2019, entitled “Bi-Stable Synchronized Dual Axle Hinge” by inventors James H. Hallar and John Trevor Morrison, 
	-- [005]  U.S. Patent Application No. [[___]] 16/583,835, filed September 26, 2019, now U.S. Patent No. 10,852,776, entitled “Synchronized Single Axle Hinge” by inventors Jason S. Morrison and John Trevor Morrison, 
	-- [006]  U.S. Patent Application No. [[___]] 16/583,843, filed September 26, 2019, now Patent No. 10,725,505, entitled “Synchronized Expandable Hinge Assembly” by inventors James H. Hallar, John Trevor Morrison, and Andrew P.Tosh, 

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: specific limitations or key features found in independent claims 1, 10 and 16 are not taught or adequately suggested in the prior art of record, as the claims relate to “a hinge assembly rotationally coupling the first and second housing portions to rotate between open closed positions, the hinge assembly having first and second gear arrangements interfaced with first and second axles, the first axle coupled to the first housing portion, the second axle coupled to the second housing portion, the hinge assembly further having a clutch coupled to the first axle, the clutch selectively engaging the first or second gear arrangement.”  None of the prior art references, singularly or in combination, anticipate or render the above limitations obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 13, 2021